McLejSry, J.
This is a case arising between the same parties and in the same court as the preceding one, and is entirely similar except that there was a default taken, and judgment rendered thereupon in favor of the plaintiff, which makes a stronger case for the respondent in this court. For the reasons set forth in the foregoing opinion, there is no error properly presented in the transcript for review by this court. The judgment is affirmed.

Judgment affirmed.

McConnell, C. J., and Galbraith, J., concur.